Citation Nr: 0905852	
Decision Date: 02/18/09    Archive Date: 02/24/09	

DOCKET NO.  06-19 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to July 
1969.  He served in Vietnam from June 1968 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
San Diego, California VARO that denied service connection for 
PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
should further action be required.


REMAND

In general, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with the 
provisions of 38 C.F.R. § 4.125 (a); a link, established by 
medical evidence, between current symptoms and an in service 
stressors or stressors; and credible supporting evidence that 
the claimed stressor or stressors occurred.  38 C.F.R. 
§ 3.304 (f) (2008).

The Veteran served in Vietnam from June 1968 to July 1969 as 
a water purification specialist with the 82nd Engineer 
Company.  He has referred primarily to recollections of 
seeing bodies stacked in a mortuary that was near his unit 
location.  A service comrade has stated that the mortuary was 
next to the unit.  The individual recalled that on one 
occasion trucks of dead Vietnamese were brought in and put in 
a pile next to the mortuary and were then burned.  

At the hearing before the undersigned in January 2009, the 
Veteran also testified that one time he was shot at while in 
a convoy and he states that "a lot of times" he was subjected 
to enemy fire (T. p.6).  

The Board is aware that in Daye v. Nicholson, 20 Vet. App. 
512 (2006), the United States Court of Appeals for Veterans 
Claims (Court) admonished VA for not securing or reviewing 
the history of the Veteran's unit for possible alternative 
sources of evidence of combat or stressful incidents.  A 
review of the record in this case reveals there is no 
information with regard to the activities of the 82nd 
Engineer Company between June 1968 and July 1969.  The Board 
notes the Veteran himself has been less than specific in 
providing information with regard to his claimed stressful 
incidents.  He should be afforded one more opportunity to 
provide more specific information that would assist in a 
search regarding his claimed stressors while serving with the 
82nd Engineer Company.

The Veteran's representative asks that the Veteran be 
accorded a psychiatric examination.  The representative notes 
that the Veteran has not been accorded a rating examination 
by VA.

In view of the foregoing, and in order to give the Veteran 
every consideration with respect to the appeal, it is the 
Board's opinion that further development of the case is 
necessary.

Accordingly, the case is REMANDED for the following:

1.  VA should request that the Veteran 
provide more specific information as to 
his claimed stressful experiences in 
Vietnam, to include the location of any 
such stressful experiences, the names of 
any individuals injured or killed, and 
any other information which could be used 
to help substantiate his claim.  He 
should be advised that this information 
is necessary to obtain supportive 
evidence on the claimed stressful event 
or events and that he must be as specific 
as possible, because without such details 
an adequate search for verifying 
information will be very difficult.  He 
should be specifically asked to recall 
the 2 or 3 month time 

frame in which he was exposed to any 
stressful incident or incidents.  

2.  After the response from the Veteran 
regarding his stressful incidents is 
received, VA should send a copy of the 
Veteran's DD-214 and his service 
personnel records and a copy of this 
REMAND to the United States Army and 
Joint Services Research Center (JSRRC), 
for verification of the claimed stressful 
incidents in service.  VA should request 
unit histories and diaries for the 82nd 
Engineer Company for the two-month time 
frame that the Veteran indicates as 
having been when the stressful incident 
or incidents occurred.  If the Veteran 
does not provide this information, the 
JSRRC should be asked to provide 
information with regard to the activities 
of the 82nd Engineer Company in January 
and February 1969.  Any information 
obtained should be associated with the 
claims file.

3.  Thereafter, the Veteran should be 
afforded a psychiatric examination to 
determine the diagnosis of any and all 
psychiatric disorders which may be 
present.  All indicated studies, to 
include psychological testing, should be 
performed.  The examination report should 
determine whether the diagnostic criteria 
to support a diagnosis of PTSD have been 
satisfied.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment as to a link between any current 
symptomatology and one or more of any in 
service stressors reported by the 
Veteran.  A clear rationale for any 
opinion expressed is requested and a 
discussion of the facts and medical 
principles involved will be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 

speculation, the examiner should so 
indicate as to explain why an opinion 
cannot be provided without resort to 
speculation.  The claims file should be 
made available to the examiner for review 
in conjunction with the examination and 
this should be so noted in the 
examination report.

4.  Then, VA should readjudicate the 
claim.  If the benefit sought on appeal 
is not granted, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and be given an appropriate period of 
time for response.  The case should then 
be returned to the Board for further 
consideration, if otherwise in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable.  
The Veteran is hereby notified that it is his responsibility 
to report for any such examination, to cooperate in the 
development of his claim, and that the consequences of any 
failure to report for an examination or to provide more 
specific information with regard to his stressful experiences 
may result in a denial of the claim.  38 C.F.R. § 3.655 
(2008).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



